DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2020 has been entered.
 Response to Arguments
Applicant’s arguments, filed 11/23/2020, with respect to the newly amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The recited control unit for selectively activating or deactivating the fan …  in claim 1.  It  is disclosed in Applicant’s specification at para.’s 0033-0036. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
Claims 1 and 8-14 are no longer rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention; in view of the current amendments.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai et al. (US 2021/0021176) and Rasch et al. (US 5,698,912).
Regarding claim 1, Sakurai discloses a device suitable for use as a drive train of a motor vehicle, the drive train comprising: an electric machine (8, Figure 1) having a coil (12) and a rotor (4) mounted rotatably relative to the coil; a liquid cooling device ([0050], although not specifically stated the fluid that enters at (20) and exits (22) would have a heat exchanger of some type, which is commonplace, else the water would heat up and not perform its cooling function) configured to supply a cooling liquid (path of coolant are arrows in Figure 2); a cooling circuit (path of coolant are arrows in Figure 2);  thermally connecting the liquid cooling device to at least one component of the electric machine to supply the cooling liquid from the liquid cooling device directly to the electric machine and to cool the at least one component of the electric machine; a fan  (82, Figure 13) having a suction side that communicates with ambient air and sucks in the ambient air; a fan pipe ([0069],see arrows in Figure 13) extending from the fan to the electric machine to supply ambient air directly to the electric machine independent of the cooling circuit for cooling the electric machine; and a control unit for selectively activating or deactivating the fan ([0059,0063,0069]).
As a clarification and motivation for modifying the present art, the fan and pump can be electric meaning that they can be independently switched on or off by a controller and since the art discloses an electric fan, which could be external the modification would be to attach the fan to the intake, top right of figure 13 and remove the internal fan (82) or perhaps provide an electronic clutch thereto. The art does not disclose the control method.

Moreover, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the applicant’s invention to control either the use air or liquid cooling of the motor based on the speed and torque in order to improve the machines efficiency because the combination is known and the benefits of using either methods of cooling are also know, and so it would have been a matter of  optimizing the use of either medium, air or coolant, so as to produce the maximum amount of cooling while minimizing the machine’s mechanical losses.
Regarding claim 12, Sakurai discloses a method for cooling an electric machine of a motor vehicle, the electric machine  (8, Figure 1) having a coil (12) and a rotor (4)  mounted rotatably relative to the coil, the method comprising: using a control unit for selectively supplying a cooling fluid ([0050], Figure 2) directly to the electric machine via a liquid cooling device  (a radiator or heat exchanger as explained supra) and a fluid line 
However Rasch discloses a method of operating  fluid cooled motor (30) with a heat exchanger (C2,L40-43) adaptable to the coolant path of Sakurai with a control means (20, C5,L29-L49, Figure 2) to depending on the measured speed and/or torque  (Figure 2) of the electric machine, wherein the control unit (20) activates and deactivates the fluid supply for terminating the supplying of the cooling fluid to the electric machine when the speed of the electric machine is above-a the predefined speed and the torque of the electric machine is below a predefined torque (C4,L66-C5,L4, in Figure 2, (III) discloses the condition of  high RPM and Low torque and therefore low or no fluid flow), but is mute as to activating the fan independently of supplying the cooling fluid to the electric machine for supplying the cooling air to the electric machine when the speed of the electric machine is below a predefined speed.
Moreover, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the applicant’s invention to control either the use air or liquid cooling of the motor based on the speed and torque in order to improve the machines efficiency because the combination is known and the benefits of using either methods of cooling are also know, and so it would have been a matter of  optimizing the use of either medium, air or coolant, so as to produce the maximum amount of cooling while minimizing the machine’s mechanical losses.
Claims 8, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai et al. (US 2021/0021176), Rasch et al. (US 5,698,912), and Hisada (US 2015/0231988). 
Regarding claim 8, Sakurai, as modified discloses the drive train of claim 1, but not the recycling of waste heat.
However, Hisada discloses an electric drive vehicle with a controller (13) controlling a supply of the cooling fluid into the fluid line depending on the speed and/or torque of the electric machine ([0052]) with a fan (18) designed to supply heated exhaust air from the electric machine to at least one component (40, Figure 5B, [0061]) of the motor vehicle.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to modify the motor of Sakurai to direct the motor’s waste heat towards components that would need heating in order to increase the system’s thermal efficiency.
Regarding claim 10, Sakurai, as modified discloses the drive train of claim 1 for providing drive power (9, [0045]).  
Regarding claim 13, Sakurai, as modified discloses the drive train of claim 10, wherein the drive train is a hybrid drive train ([0058]).  
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai et al. (US 2021/0021176), Rasch et al. (US 5,698,912), Hisada (US 2015/0231988), and Yanaka (US 2009/176150).
Regarding claim 9, Sakurai, as modified, discloses the electric machine of claim 8, but does not disclose an air filter assigned to the fan arrangement to filter the sucked-in ambient air. 

Regarding claim 11, Sakurai as modified, discloses the motor vehicle of claim 10, wherein a ventilation arrangement of an interior of the motor vehicle is connected to the fan of the electric machine so that heated exhaust air from the electric machine is supplied to the interior ([0079]), because as taught by Yanaka, see rejection of claim 9, it would have been obvious to use waste heat generated by a hybrid vehicle to heat the passengers.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sakurai et al. (US 2021/0021176), Rasch et al. (US 5,698,912), and Yanaka (US 2009/176150).
Regarding claim 14, Sakurai as modified, discloses the method of claim 12, but not that it further comprises sucking the ambient cooling air through an air filter to produce filtered cooling air and then directing the filtered cooling air that has been heated by the electric machine to an interior compartment of the motor vehicle.
However, Yanaka discloses a battery temperature control device (Abstract)  using a method comprising sucking the ambient cooling air through an air filter (6, [0023]) to produce filtered cooling air and then directing the filtered cooling air that has been heated by the electric machine to an interior compartment of the motor vehicle ([0079]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to provide the clean, filtered, heated air to the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                             
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746